Exhibit 10.04 FIFTH AMENDMENT TO LEASE AGREEMENT This FIFTH AMENDMENT TO LEASE AGREEMENT (this" Amendment ") is executed and entered into effective as of July 22, 2013, by and between ARI – INTERNATIONAL BUSINESS PARK, LLC, ARI- IBP 1, LLC, ARI - IBP 2, LLC, ARI - IBP 3, LLC, ARI - IBP 4, LLC, ARI - IBP 5, LLC, ARI - IBP 6, LLC, ARI - IBP 7, LLC, ARI - IBP 8, LLC, ARI - IBP 9, LLC, ARI - IBP 10, LLC, ARI - IBP 11, LLC, and ARI - IBP 12, LLC, each a Delaware limited liability company (" Landlord "), acting by and through Billingsley Property Services, Inc., as agent for Landlord, and REACH LOCAL, INC. , a Delaware corporation (" Tenant "). WITNESSTH : WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated February 2, 2010 (the " Original Lease "), with respect to certain office space more particularly described therein (the " Original Premises ") known as Suite 1200 of the office building (the " Building ") whose street address is 6504 International Parkway, Plano, Texas 75093; WHEREAS, Landlord and Tenant entered into that certain First Amendment to Lease dated June 7, 2010 (the " First Amendment ") wherein the Tenant expanded its leased premises to include Suite 1000 of the Building, consisting of approximately 10,820 square feet of rentable area (the " First Expansion Premises "), thereby bringing the Total Rentable Square Feet in the Premises to 18,114; WHEREAS, Landlord and Tenant entered into that certain Second Amendment to Lease dated March 23, 2011 (the " Second Amendment ";) wherein the Tenant expanded its leased premises to include Suite 2100 of the Building, consisting of approximately 16,284 square feet of rentable area (the " Second Expansion Premises "; the Original Premises, the First Expansion Premises and the Second Expansion Premises are collectively referred to herein as the " Premises "), thereby bringing the Total Rentable Square Feet in the Premises to 34,398; and WHEREAS, Landlord and Tenant entered into that certain Third Amendment to Lease dated August 31, 2011 (the " Third Amendment " the Original Lease, as amended by the First Amendment, by the Second Amendment, and by the Third Amendment is referred to herein as the " Lease ") to further expand the Premises wherein the Tenant expanded its leased premises to include Suite 1300 of the Building, consisting of approximately 8,907 square feet of rentable area (the " Third Expansion Premises "; the Original Premises, the First Expansion Premises, the Second Expansion Premises and Third Expansion Premises are collectively referred to herein as the " Premises "), thereby bringing the Total Rentable Square Feet in the Premises to 43,305 ; and WHEREAS, Landlord and Tenant entered into that certain Fourth Amendment to Lease dated November 27, 2012 (the " Fourth Amendment " the Original Lease, as amended by the First Amendment, by the Second Amendment, by the Third Amendment, and by the Fourth Amendment referred to herein as the " Lease ") to extend the Lease through July 31, 2014; and WHEREAS, Landlord and Tenant entered into that certain Consolidated Amendment to Lease Agreements dated June 17, 2013 (the “ Consolidated Amendment " the Original Lease, as amended by the First Amendment, by the Second Amendment, by the Third Amendment, by the Fourth Amendment and by the Consolidated Amendment is referred to herein as the " Lease ") to extend the Lease through October 31, 2014; and FIFTH AMENDMENT TO LEASE AGREEMENTS Page 1 WHEREAS, Landlord and Tenant now desire to amend the Lease subject to the terms and conditions set forth herein. NOW THEREFORE, for and in consideration of the mutual covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and confessed, Landlord and Tenant hereby agree as follows: 1. Defined Terms . All capitalized terms used herein and not otherwise defined herein shall have the same meaning as ascribed thereto in the Lease. 1. Expansion Premises . Commencing on the Fourth Expansion Date (defined below), the Premises shall be automatically expanded to include approximately 9,372 square feet of rentable area known as Suite 1050 of the Building, as shown on Exhibit A attached hereto and made a part hereof (the " Fourth Expansion Premises "). As of the Fourth Expansion Date, the Total Rentable Square Feet in the Premises shall be approximately 52,677 rentable square feet. The Fourth Expansion Premises shall be added to and become part of the Premises on the Fourth Expansion Date for all purposes of the Lease without any further action on behalf of Landlord or Tenant and shall be subject to all of the terms and conditions of the Lease applicable to the Premises, including, without limitation, Tenant's obligation to pay Basic Rental, Tenant's share of Electrical Costs, Excess (if any), and all other sums that Tenant may owe to Landlord in accordance with the Lease, subject to the modifications contained in this Fifth Amendment. 2.
